                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                       DOCKET NO. 3:20-cv-00144-FDW-DSC


 Siobhan Hanna,                            )
                                           )
                Plaintiff,                 )
                                           )
        vs.                                )              NOTICE OF HEARING
                                           )
 Silencio Global Inc.                      )
 Ray Simpson Farris III,                   )
                                           )
               Defendant.                  )

       TAKE NOTICE that a pretrial conference will take place immediately following docket

call on Monday, January 4, 2021, at 9:30 a.m. in Courtroom #2-1 of the Charles R. Jonas Federal

Building, 401 W. Trade Street, Charlotte, North Carolina, 28202. The deadline for dispositive

motions has passed and the parties’ joint pretrial submissions required by the Case Management

Order in this case (Doc. No. 10) shall be due Friday, December 11, 2020.

       SO ORDERED.

                                         Signed: November 17, 2020




      Case 3:20-cv-00144-FDW-DSC Document 24 Filed 11/17/20 Page 1 of 1
